UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6169



BENJAMIN WALKER PERKINS,

                                              Plaintiff - Appellant,

          versus


CHARLES M. CREECY, JR.; RICK JORDAN; QUENTIN
FUTRELL; MR. REID, #1 Kitchen Supervisor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-968-5-BR)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Walker Perkins, Appellant Pro Se. William Dennis Worley,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Walker Perkins appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error. Accordingly, we affirm on the reasoning of the district

court.   See Perkins v. Creecy, No. CA-98-968-5-BR (E.D.N.C. Jan.

10, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2